                  UNITED STATES DISTRICT COURT

                    DISTRICT OF NEW HAMPSHIRE


Cam-Sam Real Estate Holding, LLC,
     Plaintiff
                                           Case No. 18-cv-433-SM
     v.                                    Opinion No. 2018 DNH 253

Merchants Mutual Insurance Company
and Hartford Fire Insurance Company,
     Defendants

Sentinel Insurance Company, Ltd.
a/k/a Hartford Fire Insurance Company,
     Counter Claimant and
     Third Party Plaintiff

     v.

Cam-Sam Real Estate Holding, LLC,
     Counter Defendant,

     and

D La Pooch Hotel, LLC, n/k/a
D La Pooch Resort, LLC, and
Lindsey Todt,
     Third Party Defendants

Cam-Sam Real Estate Holding, LLC,
     Third Party Plaintiff

     v.

Mourer-Foster, Inc. and
John T. Foster,
     Third Party Defendants


                               O R D E R

     In this insurance dispute, Cam-Sam Real Estate Holding,

LLC, asserts claims of negligence and negligent



                                   1
misrepresentation against third party defendants, Mourer-Foster,

Inc., and John T. Foster (collectively, “Foster”).    Foster has

moved to dismiss Cam-Sam’s claims against it.    Cam-Sam objects.

                             Background

     Cam-Sam is the owner of a commercial building and property

located at 21 Londonderry Turnpike, in Hooksett, New Hampshire.

Cam-Sam rented Unit 1 of the building to D La Pooch Hotel, LLC,

for a term of five years.    The lease between Cam-Sam and D La

Pooch required that D La Pooch obtain “comprehensive liability

insurance on the Leased Premises” carried “in the name of and

for the benefit of Tenant and Landlord,” and written on “an

occurrence” basis.   Docket No. 15, ¶ 10.   The lease further

mandated the following with respect to coverage: at least

$1,000,000 “in case of death or injury to one person;”

$1,000,000 “in case of death or injury to more than one person

in the same occurrence;” and $250,000 “in case of loss,

destruction or damage to property.”    Docket No. 15, ¶ 10.

     Consistent with those obligations, D La Pooch provided Cam-

Sam with a Certificate of Liability Insurance prepared by its

insurance agent, Foster.    The Certificate relates to the

following insurance policies: a Commercial General Liability/Pet

Groomer’s Professional Liability policy, identified as number

81SBAPP8836 (the “Policy”); a Workers Compensation and



                                  2
Employers’ Liability policy; and an Animal Bailee/Business

Personal Property policy.   All policies are issued by Hartford

Fire Insurance 1 (“Hartford”).   The Certificate identifies Cam-Sam

as “an additional insured with regards to general liability,” as

well as coverage limits, including a coverage limit of

$1,000,000 under the Commercial General Liability policy for

“damage to rented premises ([each] occurrence).”    Id. at ¶¶ 8-9.

The Certificate further indicates that, should any of the

policies be cancelled prior to their expiration date, “notice

will be delivered in accordance with the policy provisions.”

Id. at ¶ 12.   Cam-Sam alleges that it relied upon the

Certificate when deciding to lease Unit 1 to D La Pooch.     Id. at

¶ 14.

     Following the termination of D La Pooch’s tenancy, Cam-Sam

discovered significant damage to the premises, and subsequently

filed suit against D La Pooch.    Cam-Sam also initiated this

declaratory judgment action against its own insurer, Merchants

Mutual, and Hartford.   In response, Hartford moved for

declaratory judgment against Cam-Sam determining that it was not

entitled to coverage.   According to Cam-Sam, Hartford has

alleged that Cam-Sam is not an additional insured under the



1    According to Hartford, it has been improperly named in this
action, and “Sentinel Insurance Company, Limited” is the insurer
issuing the relevant policies.


                                  3
policies issued to D La Pooch, and that there is no coverage

under Hartford’s policies for “damage to rented premises.”

     Based on Hartford’s position, Cam-Sam brought claims

against Foster.    Cam-Sam alleges that, to the extent Hartford is

correct, Foster is liable for preparing and delivering an

inaccurate Certificate that misrepresented the policies.    Cam-

Sam further alleges that it “was an intended and named

beneficiary” of the Certificate (id. at ¶ 20), and Foster acted

negligently when it prepared and sent the Certificate.

                            Legal Standard

     When ruling on a motion to dismiss under Fed. R. Civ. P.

12(b)(6), the court must “accept as true all well-pleaded facts

set out in the complaint and indulge all reasonable inferences

in favor of the pleader.”    SEC v. Tambone, 597 F.3d 436, 441

(1st Cir. 2010).   Although the complaint need only contain “a

short and plain statement of the claim showing that the pleader

is entitled to relief,” Fed. R. Civ. P. 8(a)(2), it must allege

each of the essential elements of a viable cause of action and

“contain sufficient factual matter, accepted as true, to state a

claim to relief that is plausible on its face,” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (citation and internal

punctuation omitted).




                                  4
     In other words, “a plaintiff’s obligation to provide the

‘grounds’ of his ‘entitlement to relief’ requires more than

labels and conclusions, and a formulaic recitation of the

elements of a cause of action will not do.”    Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007).    Instead, the facts alleged

in the complaint must, if credited as true, be sufficient to

“nudge[] [plaintiff’s] claims across the line from conceivable

to plausible.”   Id. at 570.   If, however, the “factual

allegations in the complaint are too meager, vague, or

conclusory to remove the possibility of relief from the realm of

mere conjecture, the complaint is open to dismissal.”      Tambone,

597 F.3d at 442.


     Generally, a court must decide a motion to dismiss

exclusively upon the allegations set forth in the complaint and

the documents specifically attached, or convert the motion into

one for summary judgment.   See Fed. R. Civ. P. 12(2).     However,

when “a complaint's factual allegations are expressly linked to

— and admittedly dependent upon — a document (the authenticity

of which is not challenged), that document effectively merges

into the pleadings and the trial court can review it in deciding

a motion to dismiss under Rule 12(b)(6).”    Beddall v. State St.

Bank & Trust Co., 137 F.3d 12, 17 (1st Cir. 1998).




                                  5
                              Discussion

     Turning first to Cam-Sam’s allegations against Foster

relating to its status as an “additional insured” under the

referenced policies, it should be noted that Cam-Sam incorrectly

characterizes the position taken by Hartford.     Hartford does not

generally allege, as Cam-Sam contends, that Cam-Sam is not an

“additional insured.”     Hartford, instead, alleges that Cam-Sam

is not an “additional insured” under the Special Property

Coverage Form.   That position is fully consistent with the terms

of the Certificate, which represents that Cam-Sam is an

“additional insured with regards to general liability.”     Doc.

No. 15-1 (emphasis added).     The Special Property Coverage Form

is not mentioned.   Id.    And, Hartford’s Commercial General

Liability Policy reflects Cam-Sam’s additional insured status,

as noted in the Certificate.      The Policy states that “[a]ny

person or organization from whom [the insured] lease[s] land or

premises” is an additional insured under the Policy.     Document

No. 10-1, p. 66-67.   Therefore, to the extent that Cam-Sam’s

claims are based on that misunderstanding, the claims are

subject to dismissal (because the Certificate plainly does not

misrepresent Cam-Sam’s “additional insured” status).

     As for Cam-Sam’s claims against Foster that relate to the

Certificate’s attestation of coverage for real property damage



                                   6
under the general liability policy, those claims are subject to

dismissal as well.    The Certificate discloses that the

Commercial General Liability Policy, under which Cam-Sam is an

additional insured, provides coverage for “damage to rented

premises ([each] occurrence)” up to $1,000,000.      Doc. No. 15-1.

And, the Policy plainly recites that it provides $1,000,000 in

coverage for “Damages to Premises Rented to You.”      Document No.

10-1, at 14.

       Whether the Policy covers the property damage at issue here

is a separate question.    The Certificate reflects the Policy’s

limitations, providing: “the insurance afforded by the policies

described herein is subject to the terms, exclusions and

conditions of such policies.”    Document No. 15-1.    Accordingly,

it cannot be said that the Certificate inaccurately reflects the

coverage procured by D La Pooch.       The Certificate describes the

coverage in terms of the Policy provisions, which are what they

are.    Therefore, Cam-Sam’s claims fail for the simple reason

that the Certificate is not, as Cam-Sam alleges, inaccurate or

misleading.

       Cam-Sam also notes that Foster’s motion must be denied

because, at this stage, the Court must accept the allegations in

its complaint as true.    In its complaint, Cam-Sam seems to

contend that the Certificate must be inaccurate if Hartford is



                                   7
able to prove its claims.    And, Cam-Sam says, because Foster’s

arguments in support of its motion to dismiss necessarily rely

on the allegations in Cam-Sam’s complaint being false, the

motion to dismiss must be denied at this stage of the

litigation.

     Cam-Sam actually seems to be objecting to Foster’s reliance

on the language of the Certificate and Hartford’s Policy – that

is, on matters outside the complaint itself.    But, Foster’s

reliance on both documents is entirely proper: both documents

were included with the pleadings and referenced throughout, and

are central to the claims.    See Alternative Energy, Inc. v. St.

Paul Fire & Marine Ins. Co., 267 F.3d 30, 34 (1st Cir. 2001)

(”Under First Circuit precedent, when a complaint's factual

allegations are expressly linked to — and admittedly dependent

upon — a document (the authenticity of which is not challenged),

then the court can review it upon a motion to dismiss.”)

(internal quotations omitted).    See also Trans-Spec Truck Serv.

v. Caterpillar Inc., 524 F.3d 315, 321 (1st Cir. 2008)

(providing that exhibits “attached to the complaint are properly

considered part of the pleading ‘for all purposes,’ including

Rule 12(b)(6)” and that when “a complaint's factual allegations

are expressly linked to — and admittedly dependent upon — a

document (the authenticity of which is not challenged), that

document effectively merges into the pleadings and the trial


                                  8
court can review it in deciding a motion to dismiss under Rule

12(b)(6).”).

     Cam-Sam’s claims against Foster must be dismissed because

the complaint does not plausibly allege that the Certificate

misrepresents either the Policy or Cam-Sam’s status as an

additional insured.   A plain reading of the Certificate and the

Policy makes clear that the Certificate accurately reports the

existence of coverage, coverage types, and limits of coverage

under the Hartford policy issued to D La Pooch, and that Cam-Sam

is an additional insured for general liability claims.   “When a

complaint annexes and incorporates by reference a written

instrument, any inconsistencies between the complaint and the

instrument must be resolved in favor of the latter.”   Arruda v.

Sears, Roebuck & Co., 310 F.3d 13, 18 (1st Cir. 2002) (citations

omitted).   See also Yacubian v. United States, 750 F.3d 100, 108

(1st Cir. 2014) (“[I]t is a well-settled rule that when a

written instrument contradicts allegations in the complaint to

which it is attached, the exhibit trumps the allegations.”)

(citation omitted).




                                 9
                            Conclusion

      For the foregoing reasons, and for those given in

defendant’s memorandum in support of its motion, defendant’s

motion to dismiss (document no. 22) is GRANTED.


      SO ORDERED.


                               ____________________________
                               Steven J. McAuliffe
                               United States District Judge

December 17, 2018

cc:   David W. Rayment, Esq.
      Jeffrey Christensen, Esq.
      Doreen F. Connor, Esq.
      Michele Carlucci Sears, Esq.
      Laura Nicole Carlier, Esq.
      Richard E. Heifetz, Esq.




                                10
